            Fill in this information to identify the case:

 Debtor name        SIMKAR LLC

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)        7:19-bk-22576
                                                                                                                                Check if this is an
                                                                                                                                 amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                             Current value of
                                                                                                                                 debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                     Last 4 digits of account
                                                                                                      number


            3.1.   TD Bank, N.A.                                          Lock Box Account            0204                                             $0.00




            3.2.   TD Bank, N.A.-checking                                 checking-Payroll            0212                                             $0.00


                                                                          checking-Operating
            3.3.   TD Bank, N.A.                                          Account                     8995                                     unknown




            3.4.   PNC Bank                                               Lockbox                     5592                                  $248,000.00


                                                                          Checking
            3.5.   PNC Bank                                               account-Payroll             8684                                     $2,800.00


                                                                          Funding/controlled
            3.6.   PNC Bank                                               disbursement account        5576                                     $1,500.00



 4.         Other cash equivalents (Identify all)


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                           page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor         SIMKAR LLC                                                                      Case number (If known) 7:19-bk-22576
                Name


 5.         Total of Part 1.                                                                                                           $252,300.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      No.    Go to Part 3.
       Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
      Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        828,555.94    -                                    0.00 = ....                $828,555.94
                                             face amount                          doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                           $828,555.94
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

      No.    Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
      Yes Fill in the information below.
            General description                     Date of the last           Net book value of          Valuation method used   Current value of
                                                    physical inventory         debtor's interest          for current value       debtor's interest
                                                                               (Where available)

 19.        Raw materials

 20.        Work in progress
            Inventories                                                             $7,781,952.00         Appraised by Nor              $7,781,952.00



 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

 23.        Total of Part 5.                                                                                                         $7,781,952.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
            No
             Yes
 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor         SIMKAR LLC                                                                      Case number (If known) 7:19-bk-22576
                Name


           No
            Yes. Book value                                    Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
           General description                                              Net book value of              Valuation method used   Current value of
                                                                            debtor's interest              for current value       debtor's interest
                                                                            (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           5 Leased Copiers                                                                   $0.00                                                $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                        $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
           No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
           No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
    Yes Fill in the information below.
           General description                                              Net book value of              Valuation method used   Current value of
           Include year, make, model, and identification numbers (i.e.,     debtor's interest              for current value       debtor's interest
           VIN, HIN, or N-number)                                           (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor         SIMKAR LLC                                                                  Case number (If known) 7:19-bk-22576
                Name

            47.1.   2 Leased Ford Edge vehicles (see
                    Exhibit G)                                                            $0.00                                              $0.00


            47.2.   1999
                    Ford Taurus                                                         $880.00      KBB                                   $880.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, floating
            homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Estimated by principals of the
            Company/Shown on the balance sheet as
            $21,455,413 prior to deprectiation of
            $18,549,132                                                          $3,000,000.00       Balance Sheet be              $3,000,000.00



 51.        Total of Part 8.                                                                                                    $3,000,880.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
            No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
    Yes Fill in the information below.
            General description                                             Net book value of        Valuation method used   Current value of
                                                                            debtor's interest        for current value       debtor's interest
                                                                            (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            License of Technology from Zuriel
            Corporation (owned by Al Heyer and an
            affiliate of Debtor)                                                          $0.00                                              $0.00



 63.        Customer lists, mailing lists, or other compilations
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor         SIMKAR LLC                                                                    Case number (If known) 7:19-bk-22576
                Name



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
            No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
            No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
            No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
    Yes Fill in the information below.
                                                                                                                              Current value of
                                                                                                                              debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Travelers Property Casualty Company, Policy Number
            BA-5073A77A                                                                                                                       $0.00


            US Premium Finance (Premium Finance Agreement
            and Disclosure Statement).                                                                                                        $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor         SIMKAR LLC                                                                 Case number (If known) 7:19-bk-22576
                Name


            Yes




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                      page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor           SIMKAR LLC                                                                                           Case number (If known) 7:19-bk-22576
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $252,300.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $828,555.94

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                            $7,781,952.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                   $3,000,880.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                    $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $11,863,687.94             + 91b.                        $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $11,863,687.94




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Fill in this information to identify the case:

 Debtor name          SIMKAR LLC

                                                    SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)              7:19-bk-22576
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Addy Source LLC                               Describe debtor's property that is subject to a lien                $250,000.00                        $0.00
        Creditor's Name


        2361 Nostrand Ave Ste 501
        Brooklyn, NY 11210-3954
        Creditor's mailing address                    Describe the lien
                                                      No available address
                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        No                                            Contingent
         Yes. Specify each creditor,                 Unliquidated
        including this creditor and its relative
        priority.
                                                      Disputed


 2.2    Capstone Credit LLC                           Describe debtor's property that is subject to a lien              $5,500,000.00                        $0.00
        Creditor's Name


        810 7th Ave Fl 27
        New York, NY 10019-5818
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
                                                       Contingent
                                                       Unliquidated
Official
        Form
         No 206D                                   Schedule D: Creditors Who Have Claims Secured by Property
                                                       Disputed                                                                                             page 1 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                               Case number (if know)      7:19-bk-22576
             Name

        Yes. Specify each creditor,
       including this creditor and its relative
       priority.



       Complete Business
 2.3                                                Describe debtor's property that is subject to a lien                      $250,000.00        $0.00
       Solutions Group
       Creditor's Name


       23 N 3rd St
       Philadelphia, PA
       19106-4507
       Creditor's mailing address                   Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
       No                                           Contingent
        Yes. Specify each creditor,                Unliquidated
       including this creditor and its relative
       priority.
                                                    Disputed


 2.4   Green Capital Funding LLC                    Describe debtor's property that is subject to a lien                       $82,000.00        $0.00
       Creditor's Name


       116 Nassau St Rm 804
       New York, NY 10038-2481
       Creditor's mailing address                   Describe the lien
                                                    Loan
                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
       No                                           Contingent
        Yes. Specify each creditor,                Unliquidated
       including this creditor and its relative
       priority.
                                                    Disputed


 2.5   Influx Capital LLC                           Describe debtor's property that is subject to a lien                      $270,000.00        $0.00
       Creditor's Name


       32 Court St Ste 205
       Brooklyn, NY 11201-4404
       Creditor's mailing address                   Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No

Official Form 206D                    Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                page 2 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                               Case number (if know)      7:19-bk-22576
             Name

       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
       No                                           Contingent
        Yes. Specify each creditor,                Unliquidated
       including this creditor and its relative
       priority.
                                                    Disputed


 2.6   MMP Holdings LLC                             Describe debtor's property that is subject to a lien                      $375,000.00        $0.00
       Creditor's Name


       171 Old Sachems Head Rd
       Guilford, CT 06437-3136
       Creditor's mailing address                   Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
       No                                           Contingent
        Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative      Disputed
       priority.



       Newtek Small Business
 2.7                                                Describe debtor's property that is subject to a lien                 $5,000,000.00           $0.00
       Finance, LLC
       Creditor's Name


       1981 Marcus Ave Ste 130
       New Hyde Park, NY
       11042-1046
       Creditor's mailing address                   Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                        No
                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
       No                                           Contingent
        Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative      Disputed
       priority.




Official Form 206D                    Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                page 3 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor       SIMKAR LLC                                                                              Case number (if know)       7:19-bk-22576
              Name

 2.8    Yes Capital LLC                             Describe debtor's property that is subject to a lien                      $100,000.00                    $0.00
        Creditor's Name


        1233 48th St
        Brooklyn, NY 11219-3010
        Creditor's mailing address                  Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No
        Creditor's email address, if known           Yes
                                                    Is anyone else liable on this claim?
        Date debt was incurred                      No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an               As of the petition filing date, the claim is:
        interest in the same property?              Check all that apply
        No                                          Contingent
         Yes. Specify each creditor,               Unliquidated
        including this creditor and its relative
        priority.
                                                    Disputed


                                                                                                                              $11,827,000.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
         Brown and Joseph
         1 Pierce Pl Ste 1225W                                                                               Line   2.2
         Itasca, IL 60143-1218




Official Form 206D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
    Fill in this information to identify the case:

 Debtor name         SIMKAR LLC

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)          7:19-bk-22576
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $2,547.00
           44 GRAPHICS LLC                                                     Contingent
                                                                               Unliquidated
           272 Dunns Mill Rd Ste 144                                           Disputed
           Bordentown, NJ 08505-4748
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $1,638.00
           55 Corp                                                             Contingent
                                                                               Unliquidated
           610 Monroe Ave                                                      Disputed
           Memphis, TN 38103-3214
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $50,013.00
           A DUIE PYLE INC                                                     Contingent
                                                                               Unliquidated
           PO Box 564                                                          Disputed
           West Chester, PA 19381-0564
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $200.00
           AAA WELDING SERVICE, INC.                                           Contingent
                                                                               Unliquidated
           811 E Cayuga St                                                     Disputed
           Philadelphia, PA 19124-3815
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes



Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 1 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G2514
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $110.00
          ACE WELDING SERVICE INC                                           Contingent
                                                                            Unliquidated
          Date(s) debt was incurred                                         Disputed
          Last 4 digits of account number                                  Basis for the claim:

                                                                           Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $382.00
          ACME HEAT TREATING CO.                                            Contingent
                                                                            Unliquidated
          4626 Hedge St                                                     Disputed
          Philadelphia, PA 19124-3320
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $98.00
          ACTEON NETWORKS LLC                                               Contingent
                                                                            Unliquidated
          165 Indiana Ave                                                   Disputed
          Fort Washington, PA 19034-3307
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $5,700.00
          ADAM METAL PRODUCTS                                               Contingent
                                                                            Unliquidated
          PO Box 450                                                        Disputed
          Ledgewood, NJ 07852-0450
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,924.00
          ADT LLC                                                           Contingent
                                                                            Unliquidated
          PO Box 219044                                                     Disputed
          Kansas City, MO 64121-9044
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $6,692.00
          AGILANT SOLUTIONS, INC.                                           Contingent
                                                                            Unliquidated
          3 Seaview Blvd                                                    Disputed
          Port Washington, NY 11050-4610
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,688.00
          ALANOD                                                            Contingent
                                                                            Unliquidated
          4107 162nd St                                                     Disputed
          Flushing, NY 11358-4124
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $138,877.00
          ALDER OPTOMECHANICAL                                              Contingent
                                                                           Unliquidated
          NO. 171 TIANJIN STREET
          PINGZHEN CITY,                                                   Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $8,505.00
          ALESCO                                                            Contingent
                                                                            Unliquidated
          PO Box 1285                                                       Disputed
          Statesboro, GA 30459-1285
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $670.00
          ALL FABRICATIONS INC                                              Contingent
                                                                            Unliquidated
          3407 N 6th St                                                     Disputed
          Harrisburg, PA 17110-1419
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $114.00
          ALL WORLD MACHINERY SPLY.                                         Contingent
                                                                            Unliquidated
          6164 All World Way                                                Disputed
          Roscoe, IL 61073-7738
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $11,617.00
          ALLIED ADMINISTRATORS                                             Contingent
          FOR DELTA DENTAL OF PA                                            Unliquidated
          PO Box 45381                                                      Disputed
          San Francisco, CA 94145-0381
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $3,376.00
          ALLSTATES WORLD CARGO INC                                         Contingent
                                                                            Unliquidated
          1 Pelican Dr Ste 1                                                Disputed
          Bayville, NJ 08721-1600
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $40,001.00
          ALMECO USA                                                        Contingent
                                                                            Unliquidated
          1610 Spectrum Dr                                                  Disputed
          Lawrenceville, GA 30043-5742
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.19     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $2,572.00
          ALP LIGHTING COMPONENTS                                           Contingent
                                                                            Unliquidated
          6333 W Gross Point Rd                                             Disputed
          Niles, IL 60714-3915
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.20     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $5,007.00
          ALSTON & BIRD LLP                                                 Contingent
                                                                            Unliquidated
          1 Atlantic Ctr # 1201W                                            Disputed
          Atlanta, GA 30309-3449
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.21     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $62,376.00
          AMERICAN EXPRESS                                                  Contingent
                                                                            Unliquidated
          PO Box 1270                                                       Disputed
          Newark, NJ 07101-1270
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.22     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $4,322.00
          AMERIGAS                                                          Contingent
                                                                            Unliquidated
          80 N Main St                                                      Disputed
          Windsor, NJ 08561-3209
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.23     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,206.00
          ANDY'S EXPRESS CO.INC.                                            Contingent
                                                                            Unliquidated
          85 Rogers St                                                      Disputed
          Quincy, MA 02169-1526
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.24     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $257.00
          ARBOR MATERIAL HANDLING                                           Contingent
                                                                            Unliquidated
          2465 Maryland Rd                                                  Disputed
          Willow Grove, PA 19090-1710
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.25     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $226,148.00
          ARCBEST                                                           Contingent
                                                                            Unliquidated
          4000 Richmond St                                                  Disputed
          Phila, PA 19137-1405
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.26     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $5.00
          ARIA WORKHEALTH                                                   Contingent
                                                                            Unliquidated
          PO BOX 8500-6160                                                  Disputed
          Philadelphia, PA 19019-6160
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.27     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $7,880.00
          ARROW ELECTRONICS INC                                             Contingent
                                                                            Unliquidated
          355 Business Center Dr                                            Disputed
          Horsham, PA 19044-3414
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.28     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $243.00
          ASSOCIATED PRODUCT CO INC                                         Contingent
                                                                            Unliquidated
          147 Neil St                                                       Disputed
          Memphis, TN 38112-4501
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.29     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,184.00
          AT&T                                                              Contingent
                                                                            Unliquidated
          PO Box 105414                                                     Disputed
          Atlanta, GA 30348-5414
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.30     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $120.00
          AUTOMATED CONTROLS AND                                            Contingent
          ELECTRICAL SUPPLY LLC                                             Unliquidated
          1693 Williamsburg Pike                                            Disputed
          Richmond, IN 47374-1460
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.31     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $21,912.00
          AVERITT EXPRESS INC                                               Contingent
                                                                            Unliquidated
          PO Box 102197                                                     Disputed
          Atlanta, GA 30368-2197
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.32     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $5,827.00
          BAYOU CITY DELIVERY SERV                                          Contingent
                                                                            Unliquidated
          PO Box 3280                                                       Disputed
          Pearland, TX 77588-3280
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.33     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $75,882.00
          BDO                                                               Contingent
                                                                            Unliquidated
          1700 Market St Fl 29                                              Disputed
          Phila, PA 19103-3929
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.34     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $306.00
          BDS - PHILADELPHIA                                                Contingent
          BEARING & DRIVE SOLUTIONS                                         Unliquidated
          1324 Frankford Ave # 28                                           Disputed
          Philadelphia, PA 19125-3204
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.35     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,968.00
          BELL & MCCOY LTG. AND                                             Contingent
          CONTROLS OF LOUISIANA LLC                                         Unliquidated
          3527 Ridgelake Dr                                                 Disputed
          Metairie, LA 70002-3614
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.36     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $597.50
          BERESKIN & PARR LLP                                               Contingent
                                                                            Unliquidated
          6750 CENTURY AVENUE SUITE 101                                     Disputed
          CANADA L5N
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.37     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $250,636.00
          BEST LIGHTING PRODUCTS                                            Contingent
                                                                            Unliquidated
          1213 Etna Pkwy                                                    Disputed
          Pataskala, OH 43062-8041
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.38     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $2,640.00
          BJB ELECTRIC L.P.                                                 Contingent
                                                                            Unliquidated
          PO Box 968                                                        Disputed
          Ringgold, GA 30736-0968
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.39     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,828.00
          BOARDMAN MOLDED PLASTICS                                          Contingent
                                                                            Unliquidated
          PO Box 1858                                                       Disputed
          Youngstown, OH 44501-1858
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.40     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $335.00
          BOETTCHER SUPPLY INC.                                             Contingent
                                                                            Unliquidated
          118 W Court St                                                    Disputed
          Beloit, KS 67420-3132
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.41     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $869.00
          BRAD ORENSTEIN                                                    Contingent
          THE GOURMET VENDOR                                                Unliquidated
          70 Florence Dr                                                    Disputed
          Richboro, PA 18954-1446
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.42     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $11,015.00
          CAIRONE CONSTRUCTION CO                                           Contingent
                                                                            Unliquidated
          1236 Imperial Rd                                                  Disputed
          Jenkintown, PA 19046-1810
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.43     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $389,553.00
          CAMDEN YARDS STEEL CO                                             Contingent
                                                                           Unliquidated
          2500 BROADWAY BLDG
          East Camden, NJ 08105                                            Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.44     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $482.00
          CASCADE LIGHTING                                                  Contingent
                                                                            Unliquidated
          128 NE 7th Ave                                                    Disputed
          Portland, OR 97232-2908
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.45     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $256.00
          CATHERINE MCCALISTER                                              Contingent
                                                                            Unliquidated
          960 E Godfrey Ave                                                 Disputed
          Philadelphia, PA 19124-1745
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.46     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,650.00
          CATOCTIN LIGHTING SERVICE                                         Contingent
                                                                            Unliquidated
          PO Box 402                                                        Disputed
          Thurmont, MD 21788-0402
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.47     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $14,938.00
          CERIDIAN EMPLOYER SERVICE                                         Contingent
                                                                            Unliquidated
          PO Box 10989                                                      Disputed
          Newark, NJ 07193-0989
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.48     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $11,892.00
          CERTIFIED LTG SOLUTIONS                                           Contingent
                                                                            Unliquidated
          3135 State Road 580 Ste 7                                         Disputed
          Safety Harbor, FL 34695-4917
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.49     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $44,127.00
          CHUBB                                                             Contingent
                                                                            Unliquidated
          PO BOX 382001                                                     Disputed
          Pittsburgh, PA 15251-8001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.50     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $216.00
          CINCINNATI INCORPORATED                                           Contingent
                                                                            Unliquidated
          PO BOX 11111                                                      Disputed
          Cincinnati, OH 45211-6124
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.51     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $37,764.00
          CITY OF PHILA                                                     Contingent
          DEPT OF REV                                                       Unliquidated
          PO Box 1049                                                       Disputed
          Phila, PA 19105-1049
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.52     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $62,249.00
          CITY OF PHILA                                                     Contingent
                                                                            Unliquidated
          PO Box 8409                                                       Disputed
          Phila, PA 19101-8409
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.53     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $38,168.00
          CITY OF PHILADELPHIA                                              Contingent
          WATER REVENUE BUREAU PO                                           Unliquidated
          PO Box 41496                                                      Disputed
          Phila, PA 19101-1496
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 8 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.54     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $250.00
          CITY OF PHILADELPHIA                                              Contingent
                                                                            Unliquidated
          OFC                                                               Disputed
          Philadelphia, PA 19123-2991
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.55     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,838.00
          COGENCY GLOBAL INC.                                               Contingent
                                                                            Unliquidated
          10 E 40th St Fl 10                                                Disputed
          New York, NY 10016-0201
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.56     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $572.00
          COMCAST                                                           Contingent
                                                                            Unliquidated
          PO Box 70219                                                      Disputed
          Philadelphia, PA 19176-0219
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.57     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $527.00
          COMCAST                                                           Contingent
                                                                            Unliquidated
          PO Box 3001                                                       Disputed
          Southeastern, PA 19398-3001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.58     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $447.00
          CONCORD TECHNOLOGIES                                              Contingent
                                                                            Unliquidated
          PO Box 864                                                        Disputed
          Seattle, WA 98111-0864
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.59     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,110.00
          CONSOLIDATED PRODUCTS                                             Contingent
                                                                            Unliquidated
          210 New Rd                                                        Disputed
          Linwood, NJ 08221-1371
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.60     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $727.00
          CONTEMPORARY LTG SALES                                            Contingent
                                                                            Unliquidated
          6913 NW 52nd St                                                   Disputed
          Miami, FL 33166-4844
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.61     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $926.00
          COOPER BUSSMAN LLC                                                Contingent
                                                                            Unliquidated
          PO Box 640837                                                     Disputed
          Pittsburgh, PA 15264-0837
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.62     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $5,808.00
          CROFTON WOOD PRODUCTS INC                                         Contingent
                                                                            Unliquidated
          PO Box 635                                                        Disputed
          Elkton, KY 42220-0635
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.63     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $7,120.00
          CSA AMERICA TESTING & Certification LLC                           Contingent
                                                                            Unliquidated
          311 S Wacker Dr                                                   Disputed
          Chicago, IL 60606-6627
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.64     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $27,194.00
          CURTIS H STOUT INC.                                               Contingent
                                                                            Unliquidated
          2400 Cantrell Rd Ste 100                                          Disputed
          Little Rock, AR 72202-2133
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.65     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $15,161.00
          CUSTOM CREATIONS LLC                                              Contingent
                                                                            Unliquidated
          103 American Way                                                  Disputed
          Voorhees, NJ 08043-1112
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.66     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $337.00
          DAVID COYNE                                                       Contingent
                                                                            Unliquidated
          837 Bryn Mawr Ave                                                 Disputed
          Newtown Square, PA 19073-4334
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.67     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $20,082.00
          DAYLIGHT TRANSPORT INC                                            Contingent
                                                                            Unliquidated
          PO Box 93155                                                      Disputed
          Long Beach, CA 90809-3155
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 10 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.68     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $31.00
          DHL EXPRESS - USA                                                 Contingent
                                                                            Unliquidated
          16416 Northchase Dr                                               Disputed
          Houston, TX 77060-3309
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.69     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $82.00
          DIGI KEY CORPORATION                                              Contingent
                                                                            Unliquidated
          701 BROOKS AVE SOUTH THIEF RIV                                    Disputed
          Thief River Falls, MN 56701-0677
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.70     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $313.00
          DIGITAL IMAGING GROUP INC                                         Contingent
                                                                            Unliquidated
          353 New Rd                                                        Disputed
          Southampton, PA 18966-3600
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.71     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $47,811.00
          DISTRICT LIGHTING GROUP                                           Contingent
                                                                            Unliquidated
          231 Najoles Rd Ste 265                                            Disputed
          Millersville, MD 21108-2659
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.72     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $321.00
          DIVERSIFIED LTG ASSOC                                             Contingent
                                                                            Unliquidated
          825 Mearns Rd                                                     Disputed
          Warminster, PA 18974-2809
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.73     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $46,259.00
          DM TECHNOLOGY                                                     Contingent
                                                                            Unliquidated
          4615 State St                                                     Disputed
          Montclair, CA 91763-6130
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.74     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,502.00
          DONALD RYAN                                                       Contingent
                                                                            Unliquidated
          512 Liberty Ave                                                   Disputed
          Jersey City, NJ 07307-4022
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 11 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.75     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $2,990.00
          DOWN RIVER DELIVERY INC                                           Contingent
                                                                            Unliquidated
          29463 Sibley Rd                                                   Disputed
          Romulus, MI 48174-9234
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.76     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $2,028.00
          EAGLE FENCE COMPANY                                               Contingent
                                                                            Unliquidated
          2073 Bennett Rd                                                   Disputed
          Philadelphia, PA 19116-3019
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.77     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $12,215.00
          EAGLE SALES                                                       Contingent
                                                                            Unliquidated
          5100 Raleigh Lagrange Rd                                          Disputed
          Memphis, TN 38134-5214
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.78     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $765,823.00
          EAGLERISE E & E INC                                               Contingent
                                                                           Unliquidated
          320 Constance Dr Ste 1
          Warminster, PA 18974-2877                                        Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.79     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,849.00
          EASTERN LIFT TRUCK CO                                             Contingent
                                                                            Unliquidated
          RR 73                                                             Disputed
          Maple Shade, NJ 08052
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.80     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $3,721.00
          EATON CORPORATION                                                 Contingent
                                                                            Unliquidated
          8609 Six Forks Rd                                                 Disputed
          Raleigh, NC 27615-2966
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.81     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $26,570.00
          ELECTRA PRODUCTS INC.                                             Contingent
                                                                            Unliquidated
          1705 Midwest Blvd                                                 Disputed
          Indianapolis, IN 46214-2378
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.82     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $20,942.00
          ELECTRICAL MATERIALS INC                                          Contingent
                                                                            Unliquidated
          44262 Phoenix Dr                                                  Disputed
          Sterling Heights, MI 48314-1465
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.83     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $4,325.00
          ELECTRICAL PRODUCTS CO                                            Contingent
                                                                            Unliquidated
          12799 Q St                                                        Disputed
          Omaha, NE 68137-3211
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.84     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $8,296.00
          ELLIOTT-LEWIS CORP.                                               Contingent
                                                                            Unliquidated
          2900 Black Lake Pl                                                Disputed
          Philadelphia, PA 19154-1018
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.85     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $6,760.00
          EMERALD BUSINESS SUPPLIES                                         Contingent
                                                                            Unliquidated
          4807 Ashburner St                                                 Disputed
          Philadelphia, PA 19136-2901
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.86     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $424.00
          EMERGENCY RESPONSE ASSOCS                                         Contingent
                                                                            Unliquidated
          PO Box 4970                                                       Disputed
          Phila, PA 19119-0070
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.87     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $9,798.00
          EMPIRE ELECTRIC SALES INC                                         Contingent
                                                                            Unliquidated
          8581 23rd Ave                                                     Disputed
          Sacramento, CA 95826-4901
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.88     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,081.00
          ENV SERVICES INC                                                  Contingent
                                                                            Unliquidated
          2880 Bergey Rd Ste K                                              Disputed
          Hatfield, PA 19440-1764
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 13 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.89     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $250.00
          EPIC PHYSICIANS LLC                                               Contingent
                                                                            Unliquidated
          8021 Frankford Ave                                                Disputed
          Philadelphia, PA 19136-2736
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.90     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $4,845.00
          EXPLORER ELECTRIC                                                 Contingent
                                                                            Unliquidated
          Freehold, NJ 07728                                                Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.91     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $18,564.00
          FACTOR TRUCK SERVICE, INC                                         Contingent
                                                                            Unliquidated
          2607 Old Rodgers Rd                                               Disputed
          Bristol, PA 19007-1736
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.92     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $3,275.00
          FASTENAL COMPANY                                                  Contingent
                                                                            Unliquidated
          PO Box 1286                                                       Disputed
          Winona, MN 55987-7286
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.93     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $36,971.00
          FEDERAL EXPRESS CORP                                              Contingent
                                                                            Unliquidated
          PO BOX 1140                                                       Disputed
          Memphis, TN 37501
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.94     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,572.00
          Federal Insurance (Chubb)                                         Contingent
                                                                            Unliquidated
          Date(s) debt was incurred                                         Disputed
          Last 4 digits of account number                                  Basis for the claim:

                                                                           Is the claim subject to offset?   No  Yes
 3.95     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $3,690.00
          FEDEX FREIGHT                                                     Contingent
                                                                            Unliquidated
          PO BOX 223125                                                     Disputed
          Pittsburgh, PA 15251-2125
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 14 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.96     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $43,579.00
          FIRST LIGHTING & ELECTRIC                                         Contingent
                                                                            Unliquidated
          5F NO 81 SECTION 1 KANG-FU RD, SAN                                Disputed
          CHUNG
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.97     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $5,168.00
          FISHER UNITECH LLC                                                Contingent
                                                                            Unliquidated
          1150 Stephenson Hwy                                               Disputed
          Troy, MI 48083-1187
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.98     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $11,255.00
          FOAM FABRICATORS INC                                              Contingent
                                                                            Unliquidated
          135 S La Salle St Dept 2790                                       Disputed
          Chicago, IL 60674-1235
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.99     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $888.00
          FORD CREDIT                                                       Contingent
          CUSTOMER SERVICE CENTER                                           Unliquidated
          PO Box 542000                                                     Disputed
          Omaha, NE 68154-8000
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.100    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $820.00
          FROST ELECTRIC SUPPLY                                             Contingent
                                                                            Unliquidated
          2429 Schuetz Rd                                                   Disputed
          Maryland Heights, MO 63043-3314
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.101    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $9,087.00
          FULHAM CO INC.                                                    Contingent
                                                                            Unliquidated
          12705 S Van Ness Ave                                              Disputed
          Hawthorne, CA 90250-3322
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.102    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,808.00
          FUSECO                                                            Contingent
                                                                            Unliquidated
          86 Lackawanna Ave Ste 240                                         Disputed
          West Paterson, NJ 07424-3804
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 15 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.103    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $450.00
          G.C.V. - LLC                                                      Contingent
                                                                            Unliquidated
          1772 S Burlington Rd                                              Disputed
          Bridgeton, NJ 08302-4350
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.104    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,049.00
          GARWOOD METAL COMPANY                                             Contingent
                                                                            Unliquidated
          PO Box 294                                                        Disputed
          Garwood, NJ 07027-0294
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.105    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $16,076.00
          GE LIGHTING                                                       Contingent
          NATIONAL CUSTOMER SERVICE                                         Unliquidated
          4400 Cox Rd                                                       Disputed
          Glen Allen, VA 23060-3354
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.106    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $19,493.00
          GLENN ASSOCIATES SALES                                            Contingent
                                                                            Unliquidated
          PO Box 190307                                                     Disputed
          Homewood, AL 35219-0307
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.107    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $147.00
          GLENN ASSOCIATES SALES                                            Contingent
                                                                            Unliquidated
          120 B WEST OXMOOR RD                                              Disputed
          Birmingham, AL 35201
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.108    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,331.00
          GLOBE EXTERMINATING SERV                                          Contingent
                                                                            Unliquidated
          PO Box 18099                                                      Disputed
          Phila, PA 19147-0099
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.109    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $4,300.00
          GLYNN ELECTRIC                                                    Contingent
                                                                            Unliquidated
          70 INDUSTRIAL RD                                                  Disputed
          Plymouth, MA 02360
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 16 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.110    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,020.00
          GOLDSMITH ASSOCIATES, INC                                         Contingent
                                                                            Unliquidated
          3 Larwin Rd                                                       Disputed
          Cherry Hill, NJ 08034-1427
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.111    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $12,569.00
          GORMLEY-FARRINGTON                                                Contingent
                                                                            Unliquidated
          339 HAYMAKER RD STE 1103                                          Disputed
          Monroeville, PA 15140
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.112    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,093.00
          GRAINGER                                                          Contingent
                                                                            Unliquidated
          Palatine, IL 60038-0001                                           Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.113    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $5,704.00
          GREAT KINGDOM ENTERPRISES                                         Contingent
                                                                            Unliquidated
          7TH FL, 59-1 CHUNG KING S. ROAD TAIPEI,                           Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.114    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $3,025.00
          GREAT WEST RETIREMENT SER                                         Contingent
                                                                            Unliquidated
          Date(s) debt was incurred                                         Disputed
          Last 4 digits of account number                                  Basis for the claim:

                                                                           Is the claim subject to offset?   No  Yes
 3.115    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $97.00
          GREEN MOUNTAIN ELEC SPLY                                          Contingent
                                                                            Unliquidated
          356 Rathe Rd                                                      Disputed
          Colchester, VT 05446-1505
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.116    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $21,060.00
          GUANGZHOU LEDIA LIGHTING                                          Contingent
                                                                            Unliquidated
          AIRPORT HIGH-TECH BASE JINGU SOUTH                                Disputed
          ROAD
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 17 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.117    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $228.00
          GUARDIAN PROTECTION                                               Contingent
                                                                            Unliquidated
          174 Thorn Hill Rd                                                 Disputed
          Warrendale, PA 15086-7528
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.118    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $10,212.00
          GXS                                                               Contingent
                                                                            Unliquidated
          9711 Washingtonian Blvd                                           Disputed
          Gaithersburg, MD 20878-7365
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.119    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $739.00
          H H FLUORESCENT PARTS INC                                         Contingent
                                                                            Unliquidated
          104 Beecher Ave                                                   Disputed
          Cheltenham, PA 19012-2217
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.120    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $729.00
          HALE TRAILER & TRUCK                                              Contingent
                                                                            Unliquidated
          RR 73                                                             Disputed
          Voorhees, NJ 08043
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.121    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,397.00
          HARRIS DISTRIBUTING CO                                            Contingent
                                                                            Unliquidated
          PO Box 53345                                                      Disputed
          Cincinnati, OH 45253-0345
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.122    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $750.00
          HAWKEYE INFORMATION SYSTE                                         Contingent
                                                                            Unliquidated
          PO Box 2167                                                       Disputed
          Fort Collins, CO 80522-2167
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.123    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $300.00
          HEADWATERS SC, LP                                                 Contingent
          BLAYMORE                                                          Unliquidated
          1 SUITE 300 1606 CARMODY CT                                       Disputed
          Sewickley, PA 15143
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 18 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.124    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $8,898.00
          HELP/SYSTEMS LLC                                                  Contingent
                                                                            Unliquidated
          210 BAKER TECHNOLOGY PLZ                                          Disputed
          Minnetonka, MN 55305
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.125    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $258.00
          HOMETOWN DISPOSAL                                                 Contingent
                                                                            Unliquidated
          PO BOX 5113                                                       Disputed
          Sunbury, PA 17801
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.126    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $293.00
          HOWARD INDUSTRIES, INC.                                           Contingent
                                                                            Unliquidated
          PO Box 1590                                                       Disputed
          Laurel, MS 39441-1590
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.127    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $31.00
          HYDRAULAX PRODUCTS INC                                            Contingent
                                                                            Unliquidated
          5606 Tulip St                                                     Disputed
          Phila, PA 19124-1627
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.128    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $660.00
          HYUNG S YOON                                                      Contingent
                                                                            Unliquidated
          3544 Chimney Swift Dr                                             Disputed
          Huntingdon Valley, PA 19006-3302
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.129    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $10,270.00
          IDEAL INDUSTRIES INC                                              Contingent
                                                                            Unliquidated
          Sycamore, IL 60178                                                Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.130    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $18,211.00
          IMPACT AGENCY INC                                                 Contingent
                                                                            Unliquidated
          3501 Croton Ave                                                   Disputed
          Cleveland, OH 44115-3211
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 19 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.131    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $18,757.00
          INFINITY GROUP LTD                                                Contingent
                                                                            Unliquidated
          509 Shaughnessy Ave                                               Disputed
          Long Lake, MN 55356-9451
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.132    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $3,653.00
          INFINITY GROUP LTD                                                Contingent
                                                                            Unliquidated
          509 Shaughnessy Ave                                               Disputed
          Long Lake, MN 55356-9451
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.133    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $96.00
          INGERSOLL RAND CO                                                 Contingent
                                                                            Unliquidated
          30 McDonald Blvd                                                  Disputed
          Aston, PA 19014-3202
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.134    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $13,920.00
          INTERNATIONAL PAPER CO                                            Contingent
                                                                            Unliquidated
          101 Ford Ave                                                      Disputed
          Milltown, NJ 08850-1565
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.135    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $4,510.00
          IOTA ENGINEERING LLC                                              Contingent
                                                                            Unliquidated
          PO Box 11846                                                      Disputed
          Tucson, AZ 85734
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.136    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $135.00
          ITEX CORPORATION                                                  Contingent
                                                                            Unliquidated
          3326 160th Ave SE Ste 100                                         Disputed
          Bellevue, WA 98008-6418
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.137    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $10,774.00
          JAMES WHEATLEY                                                    Contingent
                                                                            Unliquidated
          1-55 TRACE IND PARK                                               Disputed
          Ridgeland, MS 39157
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 20 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.138    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $439.00
          JJM ASSOCIATES INC.                                               Contingent
                                                                            Unliquidated
          549 Southlake Blvd                                                Disputed
          Richmond, VA 23236-3042
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.139    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $554.00
          JOHANSEN LTG. PRODUCTS                                            Contingent
                                                                            Unliquidated
          2302 Parkside Ave                                                 Disputed
          Irving, TX 75061-9410
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.140    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $39,690.00
          JOHN MOORE & ASSOCIATES                                           Contingent
                                                                            Unliquidated
          160 Charter Pl                                                    Disputed
          La Vergne, TN 37086-4126
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.141    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $630.00
          JOHN MOORE & ASSOCIATES                                           Contingent
                                                                            Unliquidated
          160 Charter Pl                                                    Disputed
          La Vergne, TN 37086-4126
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.142    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $7,350.00
          K J ELECTRIC                                                      Contingent
                                                                            Unliquidated
          1019 Oakmont St                                                   Disputed
          Philadelphia, PA 19111-2707
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.143    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,300.00
          KEATING ENVIRONMENTAL                                             Contingent
          MANAGEMENT, INC.                                                  Unliquidated
          1 N Bacton Hill Rd                                                Disputed
          Frazer, PA 19355-1047
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.144    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,151.00
          KEYSTONE FIRE PROTECTION                                          Contingent
                                                                            Unliquidated
          433 Industrial Dr                                                 Disputed
          North Wales, PA 19454-4150
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 21 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.145    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $27,044.00
          KEYSTONE TECHNOLOGIES,INC                                         Contingent
                                                                            Unliquidated
          1390 Welsh Rd                                                     Disputed
          North Wales, PA 19454-1900
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.146    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $34,696.00
          KOPINITZ COMPANY                                                  Contingent
                                                                            Unliquidated
          PO Box 10249                                                      Disputed
          Houston, TX 77206-0249
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.147    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,747.00
          L & S LOGISTIC SERVICES                                           Contingent
                                                                            Unliquidated
          PO Box 771586                                                     Disputed
          Orlando, FL 32877-1586
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.148    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $10,901.00
          LEVITON MFG                                                       Contingent
                                                                            Unliquidated
          201 N Service Rd                                                  Disputed
          Melville, NY 11747-3138
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.149    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,988.00
          LEWIS & OAKES                                                     Contingent
                                                                            Unliquidated
          6909 Englewood Ave                                                Disputed
          Raytown, MO 64133-6121
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.150    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $285.00
          LIFESAFE SERVICES LLC                                             Contingent
                                                                            Unliquidated
          5971 Powers Ave Ste 8                                             Disputed
          Jacksonville, FL 32217-1209
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.151    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $8,476.00
          LIGHT BUILD DESIGN INC                                            Contingent
                                                                            Unliquidated
          6133 Bristol Pkwy Ste 185                                         Disputed
          Culver City, CA 90230-6609
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 22 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.152    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $799.00
          LIGHTING PRODUCTS                                                 Contingent
                                                                            Unliquidated
          384 Commercial St # Stteet                                        Disputed
          Casselberry, FL 32707-3207
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.153    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $31,016.00
          LIGHTING PRODUCTS CO                                              Contingent
                                                                            Unliquidated
          384 Commercial St                                                 Disputed
          Casselberry, FL 32707-3207
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.154    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $6,628.00
          LINK BURNS MFG CO INC                                             Contingent
                                                                            Unliquidated
          253 American Way                                                  Disputed
          Voorhees, NJ 08043-1114
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.155    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,114.00
          LME, INC.                                                         Contingent
                                                                            Unliquidated
          PO Box 88271                                                      Disputed
          Chicago, IL 60680-1271
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.156    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,716.00
          LOCAL 1158 IBEW                                                   Contingent
                                                                            Unliquidated
          1149 Bloomfield Ave                                               Disputed
          Clifton, NJ 07012-2314
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.157    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $102,802.00
          LOCAL UNION 1158 IBEW                                             Contingent
          ROCKWOOD OFFICE PARK                                              Unliquidated
          501 Carr Rd Ste 220                                               Disputed
          Wilmington, DE 19809-2866
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.158    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,498.00
          LOGMEIN USA INC.                                                  Contingent
                                                                            Unliquidated
          PO Box 50264                                                      Disputed
          Los Angeles, CA 90074-0264
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.159    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $5,353.00
          LONE STAR LIGHTING INC.                                           Contingent
                                                                            Unliquidated
          108 Honey Bee Ln                                                  Disputed
          San Antonio, TX 78231-1205
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.160    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $402.00
          LR MARKETING & SALES                                              Contingent
                                                                            Unliquidated
          22 Cokeberry St                                                   Disputed
          The Woodlands, TX 77380-1885
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.161    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          LSC DESIGN                                                        Contingent
                                                                            Unliquidated
          17250 Knoll Trail Dr Apt 203                                      Disputed
          Dallas, TX 75248-1130
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.162    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $515.00
          LUTRON ELECTRONICS CO,INC                                         Contingent
          CUSTOMER                                                          Unliquidated
          7200 Suter Rd # 37728                                             Disputed
          Coopersburg, PA 18036-1249
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.163    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $8,207.00
          M & M ELECTRICAL SALES                                            Contingent
                                                                            Unliquidated
          1221 Badger Rd                                                    Disputed
          Kaukauna, WI 54130-1194
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.164    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,151.00
          MAILFINANCE                                                       Contingent
                                                                            Unliquidated
          PO Box 45850                                                      Disputed
          San Francisco, CA 94145-0850
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.165    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $471.00
          MARON MARVEL BRADLEY                                              Contingent
          ANDERSON & TARDY LLC                                              Unliquidated
          1201 N Market St Ste 900                                          Disputed
          Wilmington, DE 19801-1100
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.166    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $216.00
          MATE PRECISION TOOLING                                            Contingent
          NW 8852                                                           Unliquidated
          PO Box 1450                                                       Disputed
          Minneapolis, MN 55485-1450
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.167    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,457.00
          MBA MARKETING INC                                                 Contingent
                                                                            Unliquidated
          1505 Turring Dr Ste A                                             Disputed
          Indian Trail, NC 28079-8475
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.168    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $494.00
          MBA MARKETING INC                                                 Contingent
                                                                            Unliquidated
          1505 Turring Dr Ste A                                             Disputed
          Indian Trail, NC 28079-8475
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.169    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $4,168.00
          MC SIGN COMPANY                                                   Contingent
                                                                            Unliquidated
          8959 Tyler Blvd                                                   Disputed
          Mentor, OH 44060-2184
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.170    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,485.00
          MCMASTER-CARR                                                     Contingent
                                                                            Unliquidated
          PO Box 440                                                        Disputed
          New Brunswick, NJ 08903-0440
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.171    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,950.00
          MECHANICAL TRADES INC.                                            Contingent
                                                                            Unliquidated
          2424 N 51st St                                                    Disputed
          Philadelphia, PA 19131-1407
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.172    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $660.00
          MEDIA TEMPLE, INC.                                                Contingent
                                                                            Unliquidated
          PO Box 732842                                                     Disputed
          Dallas, TX 75373-2842
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.173    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $390.00
          MEDPRO DISPOSAL LLC                                               Contingent
                                                                            Unliquidated
          3550 MOMENTUM PL                                                  Disputed
          Chicago, IL 60601-5335
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.174    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,074.00
          METAL FINISH LLC                                                  Contingent
                                                                            Unliquidated
          50 Corporate Ave                                                  Disputed
          Plainville, CT 06062-1195
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.175    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,975.00
          METAL TECH FABRICATOR INC                                         Contingent
                                                                            Unliquidated
          PO Box 430                                                        Disputed
          Coldwater, MS 38618-0430
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.176    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $7,471.00
          METLIFE SBC                                                       Contingent
                                                                            Unliquidated
          PO Box 804466                                                     Disputed
          Kansas City, MO 64180-4466
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.177    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $4,188.00
          METRO-TECH SALES                                                  Contingent
          & CONSULTING INC.                                                 Unliquidated
          PO Box 500                                                        Disputed
          Mahwah, NJ 07430-0500
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.178    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,466.00
          METTLER-TOLEDO INC                                                Contingent
                                                                            Unliquidated
          1900 Polaris Pkwy                                                 Disputed
          Columbus, OH 43240-4035
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.179    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $276.00
          MIDDLESEX COUNTY SHERIFF                                          Contingent
                                                                            Unliquidated
          PO BOX 1188L                                                      Disputed
          New Brunswick, NJ 08901
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.180    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $100,985.00
          MODE TRANSPORTATION LLC                                           Contingent
                                                                            Unliquidated
          PO Box 71188                                                      Disputed
          Chicago, IL 60694-1188
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.181    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $705.00
          MORNING START VENDING                                             Contingent
                                                                            Unliquidated
          500 Virginia Dr                                                   Disputed
          Fort Washington, PA 19034-2707
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.182    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $505.00
          MOTION INDUSTRIES                                                 Contingent
                                                                            Unliquidated
          301 Henderson Dr                                                  Disputed
          Sharon Hill, PA 19079-1034
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.183    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $22.00
          MRTC SALES                                                        Contingent
                                                                            Unliquidated
          13819 87th Ave NE                                                 Disputed
          Kirkland, WA 98034-1707
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.184    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $21.00
          MSC INDUSTRIAL SUPPLY CO.                                         Contingent
                                                                            Unliquidated
          20921 Lahser Rd                                                   Disputed
          Southfield, MI 48033-4432
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.185    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $6,369.00
          MURATA MACHINERY USA, INC                                         Contingent
          MACHINE TOOLS DIVISION                                            Unliquidated
          2120 INTERSTATE 85 S                                              Disputed
          Charlotte, NC 28201-9467
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.186    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,145.00
          NACM MIDWEST                                                      Contingent
                                                                            Unliquidated
          3005 Tollview Dr                                                  Disputed
          Rolling Meadows, IL 60008-3726
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.187    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $549.00
          NEOFUNDS BY NEOPOST                                               Contingent
                                                                            Unliquidated
          PO Box 30193                                                      Disputed
          Tampa, FL 33630-3193
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.188    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $182.00
          NEWARK ELEMENT 14                                                 Contingent
                                                                            Unliquidated
          500 Office Center Dr                                              Disputed
          Fort Washington, PA 19034-3219
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.189    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $3,025.00
          NSF INTERNATIONAL                                                 Contingent
          DEPT                                                              Unliquidated
          PO Box 771380                                                     Disputed
          Detroit, MI 48277-1380
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.190    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $2,324.00
          O F ZURN COMPANY                                                  Contingent
                                                                            Unliquidated
          2738 N Broad St                                                   Disputed
          Phila, PA 19132-2721
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.191    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $184,514.00
          OLD DOMINION FREIGHT LINE                                         Contingent
                                                                            Unliquidated
          PO BOX 415202                                                     Disputed
          Boston, MA 02108
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.192    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $158.00
          OLYMPIAD LINE LLC                                                 Contingent
                                                                            Unliquidated
          173 Route 526                                                     Disputed
          Allentown, NJ 08501-2017
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.193    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $214.00
          OMEGA ENGINEERING, INC.                                           Contingent
                                                                            Unliquidated
          1 Omega Dr                                                        Disputed
          Stamford, CT 06907-2336
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.194    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,392.00
          OMNILIFT                                                          Contingent
                                                                            Unliquidated
          1938 Stout Dr                                                     Disputed
          Warminster, PA 18974-3867
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.195    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $7,935.00
          ONE POINT LOGISTICS INC.                                          Contingent
                                                                            Unliquidated
          PO Box 12490                                                      Disputed
          Charleston, SC 29422-2490
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.196    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $646.00
          ONE SOURCE REFRESHMENT                                            Contingent
                                                                            Unliquidated
          1194 Zara Dr                                                      Disputed
          Pottstown, PA 19464-7805
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.197    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $203,898.00
          OSRAM SYLVANIA INC                                                Contingent
                                                                            Unliquidated
          PO Box 98218                                                      Disputed
          Chicago, IL 60693-8218
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.198    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $20.00
          PA DEPT OF LABOR & INDUST                                         Contingent
                                                                            Unliquidated
          651 BOAS ST BUREAU OF                                             Disputed
          HARRISBURG, PA 17121-0750
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.199    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $2,845.00
          PA DEPT OF REVENUE                                                Contingent
                                                                            Unliquidated
          PO Box 280403                                                     Disputed
          Harrisburg, PA 17128-0403
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.200    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $188,877.00
          PACE ELECTRONIC PRODUCTS                                          Contingent
                                                                            Unliquidated
          34 Foley Dr                                                       Disputed
          Sodus, NY 14551-1044
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.201    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $27,409.00
          PACIFIC DIE CAST                                                  Contingent
                                                                            Unliquidated
          PO Box 369                                                        Disputed
          Oldsmar, FL 34677-0369
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.202    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,976.00
          PARAFLEX INDUSTRIES                                               Contingent
                                                                            Unliquidated
          31 Luger Rd                                                       Disputed
          Denville, NJ 07834-2639
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.203    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,783.00
          PB LIGHTING DESIGN AND SA                                         Contingent
                                                                            Unliquidated
          17 Bannard St Ste 30                                              Disputed
          Freehold, NJ 07728-1686
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.204    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,567.00
          PEAK ELECTRICAL SALES INC                                         Contingent
                                                                            Unliquidated
          7586 W Jewell Ave Ste 305                                         Disputed
          Lakewood, CO 80232-6838
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.205    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,348.00
          PEAK-RYZEX INC                                                    Contingent
                                                                            Unliquidated
          10330 Old Columbia Rd                                             Disputed
          Columbia, MD 21046-2133
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.206    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,141.00
          PECO ENERGY-PAYMENT PROC                                          Contingent
                                                                            Unliquidated
          PO BOX 13437                                                      Disputed
          Phila, PA 19101-0437
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.207    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $61,023.00
          PECO ENERGY-PAYMENT PROC                                          Contingent
                                                                            Unliquidated
          PO Box 37632                                                      Disputed
          Phila, PA 19101-0632
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 30 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.208    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,431.00
          PENDANT SYSTEMS                                                   Contingent
                                                                            Unliquidated
          1670 Winchester Rd                                                Disputed
          Bensalem, PA 19020-4540
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.209    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $991.00
          PENNSYLVANIA WELDING SPLY                                         Contingent
                                                                            Unliquidated
          835 Pennsylvania Blvd                                             Disputed
          Feasterville Trevose, PA 19053-7813
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.210    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,218.00
          PEOPLE SYSTEMS                                                    Contingent
                                                                            Unliquidated
          PO Box 4816                                                       Disputed
          Syracuse, NY 13221-4816
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.211    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $523.00
          PERFECTION CHAIN PRODUCTS                                         Contingent
                                                                            Unliquidated
          301 GOODWIN RD                                                    Disputed
          Vinemont, AL 35179
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.212    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $48,282.97
          PEXCO LLC PHILADELPHIA                                            Contingent
                                                                           Unliquidated
          16 Progress Dr
          Morrisville, PA 19067-3702                                       Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.213    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,673.00
          PFEIFFER SALES LLC                                                Contingent
                                                                            Unliquidated
          1474 S Floyd St                                                   Disputed
          Louisville, KY 40208-2064
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.214    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $37,456.00
          PHILADELPHIA GAS WORKS                                            Contingent
                                                                            Unliquidated
          PO Box 11700                                                      Disputed
          Newark, NJ 07101-4700
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 31 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.215    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,973.00
          PHILIPS LIGHTING COMPANY                                          Contingent
                                                                            Unliquidated
          200 Franklin Square Dr                                            Disputed
          Somerset, NJ 08873-4181
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.216    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $263,036.00
          PHILIPS LIGHTING NORTH                                            Contingent
          AMERICA CORP.                                                     Unliquidated
          PO BOX 100332                                                     Disputed
          Rosemont, IL 60018
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.217    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $14,882.00
          PHILIPS LTG. HOLDING B.V.                                         Contingent
                                                                            Unliquidated
          LICENSE ADMIN DEPARTMENT BUILDING                                 Disputed
          HTC 5
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.218    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $47,417.00
          PITT OHIO LTL                                                     Contingent
                                                                            Unliquidated
          15 27th St                                                        Disputed
          Pittsburgh, PA 15222-4729
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.219    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $63,293.00
          PLASKOLITE LLC                                                    Contingent
                                                                            Unliquidated
          10500 High Point Rd                                               Disputed
          Olive Branch, MS 38654-3912
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.220    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $415.00
          PNC BANK                                                          Contingent
          SAFE DEPOSIT DEPT                                                 Unliquidated
          PO Box 822402                                                     Disputed
          Phila, PA 19182-2402
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.221    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,090.00
          PORTER PRECISION PRODUCTS                                         Contingent
                                                                            Unliquidated
          2734 Banning Rd                                                   Disputed
          Cincinnati, OH 45239-5504
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.222    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $11,245.00
          Post Road Group                                                   Contingent
                                                                            Unliquidated
          2 Landmark Sq Ste 207                                             Disputed
          Stamford, CT 06901-2410
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.223    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $905.00
          PRECISION MULTIPLE CONTR                                          Contingent
                                                                            Unliquidated
          33 Greenwood Ave                                                  Disputed
          Midland Park, NJ 07432-1717
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.224    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $914.00
          PREMIER LTG. SOLUTIONS                                            Contingent
                                                                            Unliquidated
          144 Sinclair Dr                                                   Disputed
          Eatonton, GA 31024-7619
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.225    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,137.00
          PROVIDENT COMMERCIAL                                              Contingent
          FINANCE, LLC                                                      Unliquidated
          4501 N 6th St                                                     Disputed
          Philadelphia, PA 19140-1428
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.226    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $671.00
          QUALITY CONCEPTS INC                                              Contingent
                                                                            Unliquidated
          730 Marne Hwy                                                     Disputed
          Moorestown, NJ 08057-3122
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.227    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $593.00
          QUALITY INDUSTRIAL ELECTR                                         Contingent
                                                                            Unliquidated
          8642 W Market St Ste 118                                          Disputed
          Greensboro, NC 27409-9440
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.228    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,495.00
          R & L CARRIERS                                                    Contingent
                                                                            Unliquidated
          PO Box 10020                                                      Disputed
          Port William, OH 45164-2000
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 33 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.229    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $24,781.00
          R L R INDUSTRIES INC                                              Contingent
                                                                            Unliquidated
          575 Discovery Pl                                                  Disputed
          Mableton, GA 30126-4667
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.230    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $18,127.00
          RCD TIMBER PRODUCTS, INC.                                         Contingent
                                                                            Unliquidated
          1699 Matassino Rd                                                 Disputed
          New Castle, DE 19720-2086
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.231    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $515.00
          REDLINE COURIER EXPRESS                                           Contingent
                                                                            Unliquidated
          PO Box 1183                                                       Disputed
          Cypress, TX 77410-1183
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.232    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $31,496.00
          REP TEC INC                                                       Contingent
                                                                            Unliquidated
          12420 Grey Commercial Rd                                          Disputed
          Midland, NC 28107-9400
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.233    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $265.00
          RETOOL SOLUTIONS LLC                                              Contingent
          ATTN: MIKE FLOOD                                                  Unliquidated
          215 Railroad Dr                                                   Disputed
          Warminster, PA 18974-1446
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.234    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $21,715.00
          RICE ELECTRICAL SALES INC                                         Contingent
                                                                            Unliquidated
          1217 Ellis St                                                     Disputed
          Cincinnati, OH 45223-1842
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.235    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $180.00
          RIPON PRINTERS                                                    Contingent
                                                                            Unliquidated
          656 S Douglas St                                                  Disputed
          Ripon, WI 54971-9044
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 34 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.236    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $136.00
          ROBERT ASHWORTH                                                   Contingent
                                                                            Unliquidated
          Date(s) debt was incurred                                         Disputed
          Last 4 digits of account number                                  Basis for the claim:

                                                                           Is the claim subject to offset?   No  Yes
 3.237    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,277.00
          ROBERT F FLOOD SUPPLY                                             Contingent
                                                                            Unliquidated
          215 Railroad Dr                                                   Disputed
          Ivyland, PA 18974-1446
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.238    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $32,282.00
          ROTUBA EXTRUDERS INC                                              Contingent
                                                                            Unliquidated
          1401 S Park Ave                                                   Disputed
          Linden, NJ 07036-1609
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.239    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $238.00
          RUMSEY ELECTRIC                                                   Contingent
                                                                            Unliquidated
          PO Box 7777                                                       Disputed
          Philadelphia, PA 19175-0001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.240    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $845.00
          RUSS WHELAN JR                                                    Contingent
          OVERHEAD DOORS                                                    Unliquidated
          1375 Adams Rd                                                     Disputed
          Bensalem, PA 19020-3912
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.241    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $5,187.00
          RUSSO LIGHTING ASSOC. INC                                         Contingent
                                                                            Unliquidated
          2116 Merrick Ave Ste 3003                                         Disputed
          Merrick, NY 11566-3410
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.242    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $4,528.00
          RYDER TRANSP SERVICES                                             Contingent
                                                                            Unliquidated
          PO Box 96723                                                      Disputed
          Chicago, IL 60693-6723
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 35 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.243    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160,157.00
          S LITE CO LTD                                                     Contingent
                                                                           Unliquidated
          DONG KENG 3RD IND'L DISTR DONG KENG
          VILL                                                             Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.244    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $3,309.00
          SAIA MOTOR FREIGHT LINE                                           Contingent
                                                                            Unliquidated
          PO Box 730532                                                     Disputed
          Dallas, TX 75373-0532
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.245    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $4,799.00
          SCHAEFFER MARKETING GROUP                                         Contingent
                                                                            Unliquidated
          11041 Lin Valle Dr                                                Disputed
          Saint Louis, MO 63123-7214
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.246    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $17,566.00
          SCHNEIDER NATIONAL INC.                                           Contingent
                                                                            Unliquidated
          2567 Paysphere Cir                                                Disputed
          Chicago, IL 60674-0025
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.247    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $20,659.00
          SCHOOLER & ASSOCIATES INC                                         Contingent
                                                                            Unliquidated
          811 Santa Fe St                                                   Disputed
          Kansas City, MO 64101-1231
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.248    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $63,094.00
          SCIENTIFIC LIGHTING PRODUCTS                                      Contingent
                                                                            Unliquidated
          PO Box 795126                                                     Disputed
          Saint Louis, MO 63179-0700
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.249    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $645.00
          SCOTT COLLINS                                                     Contingent
                                                                            Unliquidated
          7786 Hanoverdale Dr                                               Disputed
          Harrisburg, PA 17112-9769
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 36 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.250    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $12,859.00
          SEMANOFF, ORMSBY, GREENBERG AND
          TORCHIA                                                           Contingent
                                                                            Unliquidated
          2617 Huntingdon Pike                                              Disputed
          Huntingdon Valley, PA 19006-5109
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.251    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $150,674.00
          SHENZHEN LONG SUN                                                 Contingent
                                                                            Unliquidated
          OPTOELECTRONICS TECH CO BLOCK A                                   Disputed
          WEIHAO H
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.252    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $934.00
          SHERWIN-WILLIAMS                                                  Contingent
                                                                            Unliquidated
          2301 E Venango St                                                 Disputed
          Philadelphia, PA 19134-4623
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.253    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $33,283.00
          SK & ASSOCIATES                                                   Contingent
                                                                            Unliquidated
          20 22 CARVER CIR                                                  Disputed
          Canton, MA 02021
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.254    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $8,374.00
          SOUTHEASTERN FRT LINES                                            Contingent
                                                                            Unliquidated
          PO Box 100104                                                     Disputed
          Columbia, SC 29202-3104
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.255    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $128.00
          SOUTHERN RUBBER CO., INC                                          Contingent
                                                                            Unliquidated
          2209 Patterson St                                                 Disputed
          Greensboro, NC 27407-2533
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.256    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $5,778.00
          SPECIALTY FREIGHT SERVICE                                         Contingent
                                                                            Unliquidated
          2 Poulson Ave                                                     Disputed
          Essington, PA 19029-1515
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 37 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.257    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $582.00
          SPS COMMERCE, INC.                                                Contingent
          VB BOX 3                                                          Unliquidated
          PO Box 9202                                                       Disputed
          Minneapolis, MN 55480-9202
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.258    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $43,981.00
          ST.MORITZ SECURITY SERV                                           Contingent
                                                                            Unliquidated
          4600 Clairton Blvd                                                Disputed
          Pittsburgh, PA 15236-2114
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.259    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $531.00
          STANDARD DIGITAL IMAGING                                          Contingent
                                                                            Unliquidated
          1370 Industrial Blvd                                              Disputed
          Southampton, PA 18966-4072
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.260    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,101.00
          STANDARD DIGITAL LEASING                                          Contingent
                                                                            Unliquidated
          PO Box 41602                                                      Disputed
          Philadelphia, PA 19101-1602
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.261    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,993.00
          STAUFFER MFG CO                                                   Contingent
                                                                            Unliquidated
          PO Box 45                                                         Disputed
          Red Hill, PA 18076-0045
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.262    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $14,384.00
          STELLAR SERVICES INC                                              Contingent
          DBA STELLAR SALES                                                 Unliquidated
          1430 ALONDRA BLVD                                                 Disputed
          La Mirada, CA 90637
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.263    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $913.00
          STERICYCLE ENVIRONMENTAL                                          Contingent
          SOLUTIONS                                                         Unliquidated
          29338 Network Pl                                                  Disputed
          Chicago, IL 60673-1293
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 38 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.264    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,460.00
          STEVE PYLE                                                        Contingent
                                                                            Unliquidated
          3 Lehm Rd                                                         Disputed
          Wilmington, DE 19804-1332
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.265    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $242.00
          Steve Shannon                                                     Contingent
                                                                            Unliquidated
          Date(s) debt was incurred                                         Disputed
          Last 4 digits of account number                                  Basis for the claim:

                                                                           Is the claim subject to offset?   No  Yes
 3.266    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $6,390.00
          SUNCOAST ELECTRIC                                                 Contingent
                                                                            Unliquidated
          4296 Hunters Pass                                                 Disputed
          Spring Hill, FL 34609-0319
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.267    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $68,698.00
          SUNPARK ELECTRONICS CORP                                          Contingent
                                                                            Unliquidated
          16200 S Figueroa St                                               Disputed
          Gardena, CA 90248-2619
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.268    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $48,304.00
          SUPERIOR CUT STEEL                                                Contingent
                                                                            Unliquidated
          936 Warfield Ln                                                   Disputed
          Huntingdon Valley, PA 19006-3323
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.269    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $311.00
          SUSANIN,WIDMAN AND BRENNAN                                        Contingent
                                                                            Unliquidated
          656 E Swedesford Rd Ste 330                                       Disputed
          Wayne, PA 19087-1632
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.270    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,390.00
          T.L. ASHFORD & ASSOCS                                             Contingent
                                                                            Unliquidated
          626 Buttermilk Pike                                               Disputed
          Crescent Springs, KY 41017-1302
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 39 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.271    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $95.00
          TE CONNECTIVITY CORP.                                             Contingent
                                                                            Unliquidated
          PO BOX 3608M                                                      Disputed
          Harrisburg, PA 17101-3608
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.272    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $13,455.00
          THE GRAHAM COMPANY                                                Contingent
          THE GRAHAM BUILDING                                               Unliquidated
          1 Penn Sq E                                                       Disputed
          Phila, PA 19107-2724
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.273    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,812.00
          THE KEENEY PRINTING GRP                                           Contingent
                                                                            Unliquidated
          816 W 2nd St                                                      Disputed
          Lansdale, PA 19446-2132
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.274    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $500.00
          THE MAINTENANCE TEAM                                              Contingent
                                                                            Unliquidated
          4015 Shopton Rd Ste 400                                           Disputed
          Charlotte, NC 28217-3025
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.275    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $15,500.00
          THE WHITMORE GROUP LTD.                                           Contingent
                                                                            Unliquidated
          370 Old Country Rd Ste 200                                        Disputed
          Garden City, NY 11530-1702
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.276    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $988.00
          THIRD WAVE MARKETING LLC                                          Contingent
                                                                            Unliquidated
          1510 Newtown Pike Ste 140                                         Disputed
          Lexington, KY 40511-1255
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.277    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $615.00
          THOMAS D ANDERSON                                                 Contingent
                                                                            Unliquidated
          13913 Caden Glen Dr                                               Disputed
          Hudson, FL 34669-5022
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 40 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.278    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,105.00
          THREADED SCREW PRODUCTS                                           Contingent
                                                                            Unliquidated
          PO Box 507                                                        Disputed
          Thorndale, PA 19372-0507
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.279    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $9,658.00
          TOOMBS COUNTY DEVELOPMENT                                         Contingent
                                                                            Unliquidated
          Vidalia, GA 30474                                                 Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.280    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $160,692.00
          TRC ELECTRONICS INC.                                              Contingent
                                                                            Unliquidated
          4171 Stony Ln                                                     Disputed
          Doylestown, PA 18902-1160
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.281    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $6,326.00
          TRI LITE INC/MARS                                                 Contingent
                                                                            Unliquidated
          1642 N Besly Ct                                                   Disputed
          Chicago, IL 60642-1526
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.282    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $21,505.00
          TRI STATE CONTAINER CORP                                          Contingent
                                                                            Unliquidated
          1440 Bridgewater Rd                                               Disputed
          Bensalem, PA 19020-4431
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.283    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $928.00
          TRI-COUNTY ELECT'L SERV.                                          Contingent
                                                                            Unliquidated
          266 Back of the Moon Rd                                           Disputed
          Brinson, GA 39825-2065
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.284    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $41,599.00
          TRINITY LOGISTICS INC.                                            Contingent
                                                                            Unliquidated
          PO Box 62702                                                      Disputed
          Baltimore, MD 21264-2702
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 41 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.285    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $224.00
          TRUGREEN CHEM LAWN                                                Contingent
                                                                            Unliquidated
          200 Ivyland Rd                                                    Disputed
          Warminster, PA 18974-2270
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.286    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,780.00
          TRUST ENERGY SOLUTIONS                                            Contingent
                                                                            Unliquidated
          2 S Bolton St                                                     Disputed
          Marlborough, MA 01752-2841
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.287    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,756.00
          U.S. LOGISTICS                                                    Contingent
                                                                            Unliquidated
          350 Benigno Blvd                                                  Disputed
          Bellmawr, NJ 08031-2512
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.288    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $19,300.00
          UL GmbH                                                           Contingent
                                                                            Unliquidated
          75 Remittance Dr Dept 1893                                        Disputed
          Chicago, IL 60675-1893
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.289    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $35,190.00
          UL LLC                                                            Contingent
                                                                            Unliquidated
          75 Remittance Dr Dept 1524                                        Disputed
          Chicago, IL 60675-1524
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.290    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $720.00
          UL VERIFICATION SERV INC                                          Contingent
                                                                            Unliquidated
          75 Remittance Dr Dept 1524                                        Disputed
          Chicago, IL 60675-1524
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.291    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,038.00
          UNIFIRST                                                          Contingent
                                                                            Unliquidated
          940 River Rd                                                      Disputed
          Croydon, PA 19021-7540
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 42 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.292    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $465.00
          UNIS TRANSPORTATION                                               Contingent
                                                                            Unliquidated
          15930 E Valley Blvd                                               Disputed
          City of Industry, CA 91744-3930
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.293    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $233,497.00
          UNITED HEALTHCARE                                                 Contingent
                                                                            Unliquidated
          22703 Network Pl                                                  Disputed
          Chicago, IL 60673-1227
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.294    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $241,416.00
          UNITED HEALTHCARE INS. CO                                         Contingent
                                                                            Unliquidated
          22703 Network Pl                                                  Disputed
          Chicago, IL 60673-1227
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.295    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $8,770.00
          UNITED SALES AGENCY                                               Contingent
                                                                            Unliquidated
          6780 Northern Blvd Ste 104                                        Disputed
          East Syracuse, NY 13057-8708
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.296    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $5,309.00
          UNIVERSAL LIGHTING TECH.                                          Contingent
                                                                            Unliquidated
          26 Century Blvd                                                   Disputed
          Nashville, TN 37214-3685
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.297    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $8,265.00
          UNIVERSAL LTG. TECHNOLOGY                                         Contingent
                                                                            Unliquidated
          26 Century Blvd                                                   Disputed
          Nashville, TN 37214-3685
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.298    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $19,580.00
          UPS                                                               Contingent
                                                                            Unliquidated
          PO BOX 7247-0244                                                  Disputed
          Philadelphia, PA 19170-0001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 43 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.299    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $378.00
          UPS                                                               Contingent
                                                                            Unliquidated
          PO BOX 7247-0244                                                  Disputed
          Philadelphia, PA 19170-0001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.300    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $136.00
          UPS FREIGHT                                                       Contingent
                                                                            Unliquidated
          28013 Network Pl                                                  Disputed
          Chicago, IL 60673-1280
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.301    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $20,189.00
          US PREMIUM FINANCE                                                Contingent
                                                                            Unliquidated
          280 Technology Pkwy Ste 200                                       Disputed
          Norcross, GA 30092-2990
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.302    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $7,112.00
          USGBF POTOMAC YARD 1 & 2                                          Contingent
          C/O CUSHMAN & WAKEFIELD                                           Unliquidated
          2733 Crystal Dr                                                   Disputed
          Arlington, VA 22202-3584
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.303    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $3,070.00
          USHIO AMERICA, INC.                                               Contingent
                                                                            Unliquidated
          6045 Solutions Ctr                                                Disputed
          Chicago, IL 60677-6000
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.304    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $5,878.00
          UTILITY METALS                                                    Contingent
                                                                            Unliquidated
          PO Box 9054                                                       Disputed
          Louisville, KY 40209-0054
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.305    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $1,113.00
          UVD INC.                                                          Contingent
                                                                            Unliquidated
          420 W North Ave                                                   Disputed
          Addison, IL 60101-4912
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 44 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.306    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $23,247.00
          VALMONT INDUSTRIES, INC.                                          Contingent
                                                                            Unliquidated
          PO Box 91410                                                      Disputed
          Chicago, IL 60693-1410
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.307    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $3,069.00
          VALMONT LEXINGTON                                                 Contingent
                                                                            Unliquidated
          PO Box 91410                                                      Disputed
          Chicago, IL 60693-1410
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.308    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,898.00
          VANGUARD SYSTEMS INC                                              Contingent
                                                                            Unliquidated
          100 Granite Dr Ste 205                                            Disputed
          Media, PA 19063-5134
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.309    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $32,121.00
          VENTURE LIGHTING                                                  Contingent
                                                                            Unliquidated
          PO Box 856349                                                     Disputed
          Minneapolis, MN 55485-6349
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.310    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $47,369.00
          VERITIV OPERATING CO                                              Contingent
                                                                            Unliquidated
          1200 Highland Dr Ste 1B                                           Disputed
          Westampton, NJ 08060-5118
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.311    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $5,572.00
          VERIZON                                                           Contingent
                                                                            Unliquidated
          PO Box 15124                                                      Disputed
          Albany, NY 12212-5124
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.312    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,433.00
          VERIZON WIRELESS                                                  Contingent
                                                                            Unliquidated
          PO Box 25505                                                      Disputed
          Lehigh Valley, PA 18002-5505
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 45 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.313    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $13,770.00
          VISCOR INC.                                                       Contingent
                                                                            Unliquidated
          35 OAK STREET                                                     Disputed
          TORONTO, ON M9N 1A1 ,
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.314    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $156.00
          VOLPE AND KOENIG P.C.                                             Contingent
          UNITED PLAZA                                                      Unliquidated
          30 S 17th St Ste 1800                                             Disputed
          Phila, PA 19103-4005
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.315    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $7,549.00
          VUTEC CORPORATION                                                 Contingent
                                                                            Unliquidated
          11711 W Sample Rd                                                 Disputed
          Coral Springs, FL 33065-3155
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.316    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $9,000.00
          WAGO CORPORATION                                                  Contingent
                                                                            Unliquidated
          N120W19129 Freistadt Rd                                           Disputed
          Germantown, WI 53022-1703
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.317    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $213.00
          WANDA PEREZ                                                       Contingent
                                                                            Unliquidated
          2132 Scattergood St                                               Disputed
          Philadelphia, PA 19124-2012
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.318    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $61,943.00
          WARD TRUCKING LLC                                                 Contingent
                                                                            Unliquidated
          PO Box 1553                                                       Disputed
          Altoona, PA 16603-1553
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.319    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $612.00
          WATT STOPPER, LEGRAND                                             Contingent
                                                                            Unliquidated
          60 Woodlawn St                                                    Disputed
          West Hartford, CT 06110-2326
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 46 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                              Case number (if known)           7:19-bk-22576
             Name

 3.320    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $440.00
          WELLS FARGO FINANCIAL LEA                                         Contingent
                                                                            Unliquidated
          PO Box 10306                                                      Disputed
          Des Moines, IA 50306-0306
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.321    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $22,235.00
          WESTROCK CP LLC                                                   Contingent
                                                                            Unliquidated
          100 McDonald Blvd                                                 Disputed
          Aston, PA 19014-3202
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.322    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $2,457.00
          WHEATLEY & ASSOCIATES                                             Contingent
                                                                            Unliquidated
          PO BOX 305                                                        Disputed
          Ridgeland, MS 39158
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.323    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $6,383.00
          WILLIAM COX                                                       Contingent
                                                                            Unliquidated
          11 Ashby St                                                       Disputed
          Mystic, CT 06355-2423
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.324    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $600.00
          WORLD LOGISTICS USA LLC                                           Contingent
                                                                            Unliquidated
          173 Route 526                                                     Disputed
          Allentown, NJ 08501-2017
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.325    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $943.00
          XPO LOGISTICS INC.                                                Contingent
                                                                            Unliquidated
          PO Box 5160                                                       Disputed
          Portland, OR 97208-5160
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.326    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $6,891.00
          YARDE METALS                                                      Contingent
                                                                            Unliquidated
          PO Box 5086                                                       Disputed
          Limerick, PA 19468-0986
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 47 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor       SIMKAR LLC                                                                             Case number (if known)           7:19-bk-22576
              Name

 3.327     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                    $22.00
           YOUNGS                                                           Contingent
                                                                            Unliquidated
           55 E Cherry Ln                                                   Disputed
           Souderton, PA 18964-1550
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.328     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  $272.00
           YRC FREIGHT                                                      Contingent
                                                                            Unliquidated
           10990 Roe Ave                                                    Disputed
           Overland Park, KS 66211-1213
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.329     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $70,216.00
           ZHEJIANG HENGDIAN TOSPO                                          Contingent
                                                                           Unliquidated
           3/F WORLD TRADE PLAZA WORLD TRADE
           CTR ZH                                                          Disputed
           Date(s) debt was incurred                                       Basis for the claim:

           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any
 4.1       Amato and Keating, P.C.
           107 N Commerce Way                                                                       Line      3.212
           Bethlehem, PA 18017-8913
                                                                                                            Not listed. Explain

 4.2       Saul Ewing Arnstein & Lehr
           Centre Square                                                                            Line      3.280
           1500 Market St Fl 38
           Philadelphia, PA 19102-2100                                                                      Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                           5a.         $                          0.00
 5b. Total claims from Part 2                                                                           5b.     +   $                  6,615,727.47
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                5c.         $                     6,615,727.47




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 48 of 48
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Fill in this information to identify the case:

 Debtor name        SIMKAR LLC

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)        7:19-bk-22576
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                 Purchase and Sale of
             lease is for and the nature of             Future
             the debtor's interest                      Receivables-Addy

                 State the term remaining

               List the contract number of                                            Addy Source LLC
                any government contract


 2.2.        State what the contract or                 Agreement for tax
             lease is for and the nature of             services dated
             the debtor's interest                      10/31/2017-BDO

                 State the term remaining
                                                                                      BDO
               List the contract number of                                            1801 Market St Ste 1700
                any government contract                                               Philadelphia, PA 19103-1634


 2.3.        State what the contract or                 Master Purchase and
             lease is for and the nature of             Sale Agreement dated
             the debtor's interest                      May 2018; Agreement
                                                        is with Capstone as
                                                        purchaser and Neo
                                                        Lights Holding, Inc.,
                                                        Simkar, LLC and Kalco
                                                        Lighting, LLC
                 State the term remaining
                                                                                      Capstone
               List the contract number of                                            810 7th Ave
                any government contract                                               New York, NY 10019-5818




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor 1 SIMKAR LLC                                                                          Case number (if known)   7:19-bk-22576
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.4.        State what the contract or                 Amended and Restated
             lease is for and the nature of             Purchase Order
             the debtor's interest                      Financing Agreement
                                                        dated as of January 7,
                                                        2019 by and between
                                                        Simkar LLC, Kalco
                                                        Lighting, LLC and Neo
                                                        Lights Holdings, Inc.
                                                        and Capstone
                 State the term remaining
                                                                                      Capstone
               List the contract number of                                            810 7th Ave
                any government contract                                               New York, NY 10019-5818


 2.5.        State what the contract or                 Factoring
             lease is for and the nature of             Agreement-CBSG
             the debtor's interest

                 State the term remaining                                             CBSG (Complete Business Solutions)
                                                                                      23 N 3rd Street
               List the contract number of                                            Philadelphia, PA 19106
                any government contract


 2.6.        State what the contract or                 2018 Sales Incentirve
             lease is for and the nature of             Program-Consolidated
             the debtor's interest                      Electrical Distributors

                 State the term remaining
                                                                                      Consolidated Electrical Distributors,Inc
               List the contract number of                                            1920 Westridge Dr
                any government contract                                               Irving, TX 75038-2901


 2.7.        State what the contract or                 Alternative Energy
             lease is for and the nature of             supply-Constellation
             the debtor's interest

                 State the term remaining
                                                                                      Constellation Energy Resources LLC
               List the contract number of                                            1221 Lamar St Ste 750
                any government contract                                               Houston, TX 77010-3038


 2.8.        State what the contract or                 $895.14 per month for
             lease is for and the nature of             60 months (copier
             the debtor's interest                      lease)

                 State the term remaining
                                                                                      De Lage Landen Financial Services, Inc.
               List the contract number of                                            1111 Old Eagle School Rd
                any government contract                                               Wayne, PA 19087-1453




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor 1 SIMKAR LLC                                                                        Case number (if known)   7:19-bk-22576
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.9.        State what the contract or                 Lease of office space
             lease is for and the nature of             $850 per month
             the debtor's interest

                 State the term remaining               Month to Month
                                                                                    Deer Creek Office Group LLC
               List the contract number of                                          480 Mamaroneck Ave
                any government contract                                             Harrison, NY 10528-1621


 2.10.       State what the contract or                 2018 Ford Edge at
             lease is for and the nature of             $442.24 per
             the debtor's interest                      month-Ford Motor
                                                        Credit-leased
                 State the term remaining
                                                                                    Ford Motor Credit Company
               List the contract number of                                          1 American Rd Ste 1026
                any government contract                 2FMPK4J86JBB70055           Dearborn, MI 48126-2701


 2.11.       State what the contract or                 2018 Ford Edge-Leased
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                    Ford Motor Credit Company
               List the contract number of                                          1 American Rd Ste 1026
                any government contract                 2FMK4J80Jbb70052            Dearborn, MI 48126-2701


 2.12.       State what the contract or                 Future Receivables
             lease is for and the nature of             Sald and Purchase
             the debtor's interest                      Agreement-Green
                                                        Capital Funding LLC
                 State the term remaining
                                                                                    Green Capital Funding, LLC
               List the contract number of                                          116 Nassau St Rm 804
                any government contract                                             New York, NY 10038-2481


 2.13.       State what the contract or                 Purchase and Sale of
             lease is for and the nature of             Future
             the debtor's interest                      Receivables-Influx

                 State the term remaining
                                                                                    Influx Capital LLC
               List the contract number of                                          32 Court St Ste 205
                any government contract                                             Brooklyn, NY 11201-4404


 2.14.       State what the contract or                 Interline agreement
             lease is for and the nature of
             the debtor's interest
                                                                                    Interline
                 State the term remaining                                           801 W Bay St
                                                                                    Jacksonville, FL 32204-1605


Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                  Page 3 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor 1 SIMKAR LLC                                                                        Case number (if known)   7:19-bk-22576
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

               List the contract number of
                any government contract


 2.15.       State what the contract or                 Union Contract
             lease is for and the nature of             expiring March 14,
             the debtor's interest                      2020

                 State the term remaining
                                                                                   Local Union 58/Electric Workers,AFL-CIO
               List the contract number of                                         1149 Bloomfield Ave
                any government contract                                            Clifton, NJ 07012-2314


 2.16.       State what the contract or                 Contract for IT
             lease is for and the nature of             services
             the debtor's interest

                 State the term remaining

               List the contract number of                                         LSC Design
                any government contract


 2.17.       State what the contract or                 Monthly lease payment
             lease is for and the nature of             of $230-Mail Finance,
             the debtor's interest                      Meter Rental
                                                        Agreement
                 State the term remaining               63 month lease
                                                                                   MailFinance Inc.
               List the contract number of                                         478 Wheelers Farms Rd
                any government contract                 H09111012                  Milford, CT 06461-9105


 2.18.       State what the contract or                 Lease of real estate for
             lease is for and the nature of             $60,664 per month.
             the debtor's interest                      Lease is from Neo
                                                        Lights Holdings LLC
                                                        to its wholly owned
                                                        subsidiary, the Debtor.
                                                        10 year lease
                                                        beginning December
                                                        2018.
                 State the term remaining
                                                                                   Neo Lights Holdings, Inc.
               List the contract number of                                         522 Route 9 N Unit 332
                any government contract                                            Manalapan, NJ 07726


 2.19.       State what the contract or                 Patent/technology
             lease is for and the nature of             license
             the debtor's interest

                 State the term remaining                                          Philips Lighting Holding B.V.
                                                                                   c/o Intellectual Poperty organization
               List the contract number of              sslicensing@philips.co     H
                any government contract                 m
Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                 Page 4 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor 1 SIMKAR LLC                                                                         Case number (if known)   7:19-bk-22576
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease



 2.20.       State what the contract or                 Vehcile was
             lease is for and the nature of             surrendered-Ryder
             the debtor's interest

                 State the term remaining
                                                                                     Ryder System Inc.
               List the contract number of                                           11690 NW 105th St
                any government contract                 41956                        Miami, FL 33178-1103


 2.21.       State what the contract or                 Copier lease-Standard
             lease is for and the nature of             Digital Leasing
             the debtor's interest

                 State the term remaining
                                                                                     Standard Digital Imaging
               List the contract number of                                           1370 Industrial Blvd
                any government contract                                              Southampton, PA 18966-4072


 2.22.       State what the contract or                 Lease of Mats-Unifirst
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                     UniFirst Corporation
               List the contract number of                                           68 Jonspin Rd
                any government contract                 586096                       Wilmington, MA 01887-1090


 2.23.       State what the contract or                 Communications
             lease is for and the nature of             services; Month to
             the debtor's interest                      Month-Verizon

                 State the term remaining
                                                                                     Verizon
               List the contract number of                                           6415 Business Center Dr # 6455
                any government contract                                              Highlands Ranch, CO 80130-3606


 2.24.       State what the contract or                 Insurance?--WESCO
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                     Wesco Distribution, Inc.
               List the contract number of                                           225 W Station Square Dr Ste 700
                any government contract                                              Pittsburgh, PA 15219-1169


 2.25.       State what the contract or                 Future Receivables
             lease is for and the nature of             Agreement-Yes Capital
             the debtor's interest                                                   Yes Capital Group



Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                   Page 5 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor 1 SIMKAR LLC                                                                        Case number (if known)   7:19-bk-22576
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

                 State the term remaining

               List the contract number of
                any government contract


 2.26.       State what the contract or                 License to Simkar of
             lease is for and the nature of             Technology
             the debtor's interest

                 State the term remaining

               List the contract number of                                         Zuriel Corporation
                any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                 Page 6 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Fill in this information to identify the case:

 Debtor name        SIMKAR LLC

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)        7:19-bk-22576
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
    2.1      Alfred Heyer                     522 R N Unit 332                                   Capstone Credit LLC             D          2.2
                                              Manalapan, NJ 07726                                                                 E/F
                                                                                                                                 G


    2.2      Neo Lights                       700 Ramona Ave                                     Newtek Small                    D          2.7
             Holdings, Inc.                   Philadelphia, PA 19120-4600                        Business Finance,                E/F
                                                                                                 LLC
                                                                                                                                 G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
3/22/19
